     Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 1 of 28



           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY            Case No.: 4:17-cv-0113
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,
                  Plaintiff         Electronically Filed

          v.

VALLEY HOTEL, INC. DBA
VALLEY HOTEL AND THOMAS E.
SMITH,
                 Defendants




DEFENDANTS’ BRIEF IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT OF
          PLAINTIFF, UNITED STATES DEPARTMENT OF LABOR




                                      ROBERT ENGLERT, ESQUIRE
                                      ANDREW F. PARKER, ESQUIRE
                                      Attorney I.D. Nos.: 203544/316382
                                      105 Rutgers Avenue #249
                                      Swarthmore, Pennsylvania 19081
                                      Phone: 888.973.3529
                                      Fax: 888.251.2657
                                      Attorneys for Defendants
         Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 2 of 28



                                      TABLE OF CONTENTS

TABLE OF AUTHORITIES ................................................................................ iii

I.      INTRODUCTION .........................................................................................1

II.     COUNTER STATEMENT OF THE QUESTIONS INVOLVED

III.    ARGUMENT..................................................................................................2

        A. Standard Of Review ................................................................................. 4

        B. Defendants Were Not Employers Under The Act With Respect To
           Valley Hotel, Inc. ......................................................................................5

        C. Defendants Complied with the FLSA Overtime Requirement ............ 8

        D. Defendants Complied with the FLSA Recordkeeping
           Requirement ............................................................................................11

        E. Spoliation Sanctions Are Unwarranted................................................16

        F. Defendants Did Not Commit Willful Violations ..................................18

        G. Defendants Are Not Liable for Liquidated Damages .........................20

        H. Defendants Conduct Was Proper Such That Injunctive Relief Is
           Unwarranted ...........................................................................................21


IV.     CONCLUSION AND REQUEST FOR RELIEF .....................................22

CERTIFICATE OF COMPLIANCE WITH L.R. 7.8 .......................................23

CERTIFICATE OF SERVICE ............................................................................24




                                                         i
           Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 3 of 28



                                        TABLE OF AUTHORITIES
Cases
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) ................................4

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946) .......... 2, 12, 21

Bala Corporation v. McGlinn, 144 A. 823, 824 (Pa. 1929) ......................................7

Carter v. Panama Canal Co., 463 F.2d 1289, 1293 (D.C. Cir. 1972) ........... 2, 3, 22

Goodman v. Pa. Tpk. Comm'n, 293 F.3d 655, 665 (3d Cir. 2002) ............................5

Marshall v. Brunner, 668 F.2d 748, 753 (3d Circ. 1982) ........................................20

Martin v. Funtime, 963 F.2d 110, 114 (6th Cir. 1992) ............................................21

Martin v. Selker Bros., Inc., 949 F.2d 1286, 1292 (3d Circ. 1991) .........................18

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677, 100 L.Ed.2d
 115 (1988).............................................................................................................19

Myers v. Copper Cellar Corp., 192 F.3d 546, 551 (6th Cir. 1999) .....................2, 21

Pignataro v. Port Auth. of New York & New Jersey, 593 F.3d 265, 273 (3d Cir.
  2010) .....................................................................................................................18

Prowel v. Wise Bus. Forms, 579 F.3d 285, 286 (3d Cir. 2009) .................................4

R. Alexander Acosta, Sec'y of Labor, United States Dep't of Labor, v. Heart II
  Heart, LLC, 2:17-CV-1242, 2019 WL 5197329 (W.D. Pa. Oct. 15, 2019).. 18, 19

Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000)............................5

Reich v. Petroleum Sales, 30 F.3d 654, 657 (6th Cir. 1994) ...................................21

Smathers v. Multi-Tool, Inc./Multi-Plastics, Inc. Emp. Health & Welfare Plan, 298
 F.3d 191, 194 (3d Cir. 2002) ..................................................................................4

Stone v. Troy Construction, LLC, 935 F.3d 141 (3d Cir. 2019)…………………..18

Souryavong v. Lackawanna Cty., 872 F.3d 122, 126 (3d Cir. 2017) ......................18
          Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 4 of 28



Williams v. Tri–County Growers, Inc., 747 F.2d 121, 128 (3d Cir.1984).... 3, 12, 22
Statutes
29 U.S.C. § 201 ..........................................................................................................1

29 U.S.C. § 211(c) ................................................................................ 11, 13, 16, 17

Rules
29 C.F.R. 516.2 ........................................................................................................12

29 C.F.R. 516.5 ........................................................................................................12

Fed. R. Civ. P. 56(c)...................................................................................................4
       Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 5 of 28



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY                    Case No.: 4:17-cv-0113
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,
                  Plaintiff

            v.                              Electronically Filed

VALLEY HOTEL, INC. DBA
VALLEY HOTEL AND THOMAS E.
SMITH,
                 Defendants

 DEFENDANTS’ BRIEF IN OPPOSITION TO MOTION FOR SUMMARY
  JUDGMENT OF PLAINTIFF, UNITED STATES DEPARTMENT OF
                          LABOR

      Defendants, Valley Hotel, Inc. dba Valley Hotel and Thomas E. Smith

(“Valley Hotel”) by and through the undersigned counsel, respectfully submit to

this Honorable Court, Defendants’ Brief In Opposition To Motion For Summary

Judgment of Plaintiff, United States Department of Labor (“Plaintiff’s Motion”).

 I.   INTRODUCTION

      Plaintiff, Secretary of Labor, United States Department of Labor

(“USDOL”), has alleged violations of Sections 6, 7, 11(c), 15(a)(2), and 15(a)(5)

of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201, et seq.)

(the “FLSA”), and demanded judgment against Defendants for unpaid back wages.

Thomas E. Smith (“Mr. Smith”) owns and operates the Valley Hotel, a restaurant,

bar, and lodging facility with a single location in Mill Hall, Pennsylvania. At all


                                        1
       Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 6 of 28



times relevant hereto, Valley Hotel only provided services from within the

Commonwealth of Pennsylvania to individuals located within the Commonwealth

of Pennsylvania.

      On November 7, 2013, Mr. Smith met with Investigator Thomas Mira

without legal counsel present and absent any suggestion that he was allowed to

have legal counsel present. Under the threat of legal action, Mr. Smith was directed

to sign the Back Wage Compliance and Payment Agreement (“BWCPA”), which

provided that Valley Hotel would owe $30,916.86 to various employees for alleged

back due wages and unpaid overtime wages. See Back Wage Compliance and

Payment Agreement, attached to Plaintiff’s Complaint as Exhibit A. Soon after this

agreement was foisted upon Mr. Smith, he sought the advice of legal counsel,

which resulted in the Agreement being repudiated by email on November 12,

2013. See Electronic Mail of Robert Englert, Esq., dated November 12, 2013,

attached hereto as Exhibit A.

      Case law makes unequivocally clear that a plaintiff seeking damages for a

purported FLSA violation – regardless of any burden shifting – must still offer

some evidence to permit a court to make at the very least, a “fair and reasonable”

inference that the employee performed work for which he or she received improper

compensation. See Myers v. Copper Cellar Corp., 192 F.3d 546, 551 (6th Cir.

1999) (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946),

superseded by statute on other grounds as stated in Carter v. Panama Canal Co.,

                                         2
       Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 7 of 28



463 F.2d 1289, 1293 (D.C. Cir. 1972)); Williams v. Tri–County Growers, Inc., 747

F.2d 121, 128 (3d Cir.1984). Here, Plaintiff has not presented any testimony,

signed affidavits, or even any specific allegations of underpayment during any

specific work week from any employee. Indeed, more than two and a half years

since Plaintiff filed his Complaint, and more than six years since Plaintiff’s

Investigator opened in his investigation, there is no testimony or evidence from any

employee or former employee claiming he or she was underpaid.

II.   COUNTERSTATEMENT OF THE QUESTIONS INVOLVED

   1. Were Defendants employers under the Act with respect to Valley Hotel,

      Inc., a distinct legal entity?

      SUGGESTED ANSWER:                NO.

   2. Did Defendants comply with FLSA overtime provisions?

      SUGGESTED ANSWER:                YES.

   3. Did Defendants comply with FLSA recordkeeping provisions by maintain

      extensive payroll records through a third-party payroll vendor?

      SUGGESTED ANSWER:                YES.

   4. Whether spoliation sanctions against Defendants are appropriate?

      SUGGESTED ANSWER:                NO.

   5. Was any failure by Defendants to comply with the FLSA incidental and not

      willful?

      SUGGESTED ANSWER:                YES.

                                         3
       Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 8 of 28



   6. Should liquidated damages be awarded?

       SUGGESTED ANSWER:              NO.

   7. Should injunctive relief be granted?

       SUGGESTED ANSWER:              NO.

III.   ARGUMENT

         A. Standard of Review

       Summary judgment is only properly granted where if there is no genuine

issue of material fact and if, viewing the facts in the light most favorable to the

non-moving party, the moving party is entitled to judgment as a matter of law.

Smathers v. Multi-Tool, Inc./Multi-Plastics, Inc. Emp. Health & Welfare Plan, 298

F.3d 191, 194 (3d Cir. 2002); see also Fed. R. Civ. P. 56(c). "By its very terms,

this standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis

added). A genuine issue of material fact exists when "a reasonable jury could

return a verdict for the nonmoving party." Id. A "material" factual dispute is one

which might affect the outcome of the case under governing law. Id. In reviewing

the record, a court "must view the facts in the light most favorable to the

nonmoving party and draw all inferences in that party's favor." Prowel v. Wise Bus.

Forms, 579 F.3d 285, 286 (3d Cir. 2009). The court may not, however, make

                                        4
       Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 9 of 28



credibility determinations or weigh the evidence in considering a motion for

summary judgment. See Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150

(2000); see also Goodman v. Pa. Tpk. Comm'n, 293 F.3d 655, 665 (3d Cir. 2002).

         B. Defendants Were Not Employers Under The Act With Respect To
            Valley Hotel, Inc. Employees

      Plaintiff is improperly attempting to bootstrap Mr. Smith’s designation as an

FLSA employer with respect to TES, Ltd. to hold him personally liable under the

BWCPA for Valley Hotel, Inc. In attempting to do so, Plaintiff has, at least

implicitly, acknowledged that the BWCPA drafted by Plaintiff’s investigator is

defective. While it is true that TES, Ltd. was and is an employer under the Act and

that Thomas E. Smith was and is individually liable as an employer under the Act

with respect to TES, Ltd. employees, the same cannot be said for Valley Hotel, Inc.

employees.

      As of the beginning of the “relevant time period” set forth in Plaintiff’s

Second Amended Complaint, August 28, 2011, it had been more than eight (8)

months since Valley Hotel, Inc. – a distinct corporate entity existing since its

creation on or about June 8, 1998 – had any involvement with the Valley Hotel

establishment. Indeed, on or about December 6, 2010 the real estate and building

upon which the Valley Hotel establishment is located was sold by the owners of

Valley Hotel, Inc. to TES, Ltd./Thomas E. Smith. See Declaration of Ownership

Affidavit, attached hereto as Exhibit C. Thomas E. Smith has never exerted any


                                        5
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 10 of 28



control whatsoever over the employees of Valley Hotel, Inc. as Valley Hotel, Inc.

had not employed anyone at the Valley Hotel establish since December 2010. Id.

      Plaintiff’s argument that Mr. Smith “…held himself out as the owner of

Valley Hotel, Inc. when he signed the BWCPA and WH-56…” is an inaccurate

statement that Plaintiff relies upon in attempting to individually bind Mr. Smith to

the BWCPA, despite the clear language of the agreement. Mr. Smith is a non-

lawyer who was unfamiliar with the differences between “Valley Hotel, Inc.” – an

independent business entity, and “Valley Hotel” – the name under which his

business entity (TES, Ltd.) did business under. Mr. Smith was never informed

during the investigation or meetings with Mr. Mira that he was entitled to consult

with counsel or have counsel present, and relied upon the federal government’s

investigator to have correctly drafted his own agreement that was then present to

Mr. Smith for his signature. Indeed, Mr. Smith’s deposition testimony makes clear

that Mr. Smith was simply doing what he was told to do by Mr. Mira with respect

to where and what to sign and further indicates Mr. Smith’s understanding as to

what “owner” meant on the signature line of the Back Wage Compliance

Agreement – that he was the owner of “this business,” referring to “TES, Ltd.,

d/b/a Valley Hotel.” Plaintiff’s Exhibit B [Doc. 54-4], Smith Dep. pp. 104-105.

Mr. Smith cannot be bound individually to or found personally liable the BWCPA

as he is not an employer with respect to Valley Hotel, Inc. – the entity clearly and

plainly stated as the entity bound by the BWCPA:

                                         6
       Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 11 of 28




and




See Back Wage Compliance and Payment Agreement, attached hereto as Exhibit

D. It is well-established and beyond dispute under Pennsylvania law that “one who

deals with a corporation, knowing it to be such, cannot enforce an individual

liability against the officers or agents who act for the corporation.” Bala

Corporation v. McGlinn, 144 A. 823, 824 (Pa. 1929). “Whenever a corporation

makes a contract, it is the contract of the legal entity of the artificial being created

by the [corporate] charter, and not the contract of the individual members.” Id. The

BWCPA only purports to bind Valley Hotel, Inc. Mr. Smith, individually, did not

agree to be personally liable or sign in his individual capacity. Mr. Smith cannot be

bound personally liable to the agreement by the mere presence of his signature, as

the agreement clearly states that he was directed to sign only as an officer of

Valley Hotel, Inc., which he was not then and has never been, and not as an officer

and individually. Id.; Declaration of Ownership Affidavit, attached hereto as

Exhibit C. Accordingly, Mr. Smith’s signature on the BWCPA, even if it was an




                                           7
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 12 of 28



enforceable document, cannot be used to bootstrap the claims set forth within it to

TES, Ltd. or to Mr. Smith, personally.

         C. Defendants Complied with the FLSA Overtime Requirement

      Defendants did not violate the FLSA overtime premium requirement for

hours worked in excess of forty (40) in a workweek. The payroll records

selectively attached by Plaintiff as Exhibit R are a fraction of TES, Ltd.’s payroll

records for a period of nine (9) years. These records, which are exceptions rather

than the norm, only establish that time was called in for more than forty (40) total

hours not that these employees actually worked more than forty (40) hours. To

date, Plaintiff has not offered any testimony, affidavits, or even a single unsworn

statement from any current of former employee claiming that he/she was

underpaid. Indeed, one of the records purports that an employee was paid for sixty

nine (69) hours, however, the following page reveals that the employee reported

the overpayment and thirty nine and one-half (39.5) hours were removed from her

payroll. See Plaintiff’s Exhibit R [Doc. 54-20] at pp. 34-35. Similarly, at least one

payroll entry is for “43.45” hours, despite the fact that employees hours are not

logged in hundredths;




                                         8
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 13 of 28



Plaintiff’s Exhibit R [Doc. 52-20] at pp.13. The number of hours listed that week

(43.45) corresponds to the amount of tips the employee reported that same week

($33.45), suggesting that this was a transcription error.

      Contrary to Plaintiff’s claim that “timesheets show that employees

frequently worked more than 40 hours in a workweek,” Plaintiff’s Exhibit S

reveals only one (1) instance where an employee worked more than forty (40)

hours. Compare Statement of Facts [Doc. 54] at No. 30 with Plaintiff’s Exhibit S

[Doc. 54-21] at p. 16. That employee’s timesheet confirms that the additional hours

were paid at an overtime rate. Plaintiff has failed to provide this Court with the

corresponding payroll record confirming the employee was actually paid overtime.

See Keystone Payroll Record attached hereto as Exhibit B. Moreover, five (5) of

the forty-one (41) pages that comprise Plaintiff’s Exhibit S [Doc. 54-21] are also

duplicates. Compare id. pp. 16-20 with pp. 3, 7-8.

      As stated more fully throughout the instant brief, it is Plaintiff’s burden to

come forward with evidence from an employee indicating that he/she actually

worked overtime, for which he/she was not paid, which Plaintiff has not done. Mr.

Smith testified that at least with respect to one record where payroll records

showed an employee as having worked forty-four (44) hours in a workweek, he did

not know if thirty-four (34) hours should have been called in and the employee

kept the extra hours. See Plaintiff’s Exhibit B [Doc. 54-4], Smith Dep. pp. 155. In

the light most favorable to Defendants, particularly in light of the obvious errors

                                          9
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 14 of 28



addressed above, the payroll records equally establish that various employees were

paid for more time than they actually worked in the identified weeks.

      Most importantly, for the issue that is the subject of Plaintiff’s motion,

nearly all of the selectively chosen records are irrelevant as they concern

workweeks that are barred by the statute of limitations both before during and after

the period covered by the unenforceable BWCPA 1 and/or are for employees not

referenced in Plaintiff’s Second Amended Complaint. This Court’s Order [Doc.

23] and Opinion [Doc. 22] of December 11, 2017 limited Plaintiff’s overtime

claims arising before January 14, 2014 to those mentioned in the BWCPA. This

Court also found that Plaintiff adequately pled FLSA overtime claims by alleging

that “each employee named in Schedule A…has worked at least one week during

which he or she worked more than forty hours total per week at the Valley Hotel

and was not paid an overtime premium…for such hours worked in excess of

forty.” [Doc. 22 at p. 7] [Doc. 11 at VIII]. Accordingly, any claim on behalf of an

employee not identified in Plaintiff’s Second Amended Complaint and alleged to

have “worked at least one week during which he or she worked more than forty

hours total per week at the Valley Hotel and was not paid an overtime

premium…for such hours worked in excess of forty” must be dismissed.



1
  Defendants’ position as to the unenforceability is set forth more fully in
Defendants’ pending Motion for Summary Judgment [Doc. 49], which is
incorporated by reference as though set forth fully herein.

                                        10
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 15 of 28



      Concerning the period and employees covered by the BWCPA, even if the

records could be interpreted at summary judgment in the manner Plaintiff requests,

which they cannot, the total amount that would actually be at issue is only $160.30,

not the more than $50,000.00 that the Plaintiff’s “formula” claimed was due. This

discrepancy further illustrates the unenforceability of the BWCPA for lack of

consideration in that the agreement proposed that over $30,000.00 had to be paid

for claims that would amount to only $160.30.

      Without the BWCPA, the only amount at issue based on the employees

identified in Plaintiff’s Second Amended Complaint, Schedule A whose claims

would not be barred by the statute of limitations would only be $7.26 2. Plaintiff

should not be wasting the taxpayers’ funds and this Court’s time over such a de

minimis amount without an independent claim from an employee that he/she was

underpaid.

         D. Defendants Complied with the FLSA Recordkeeping
            Requirement

      The FLSA requires every employer to preserve for three (3) years records of

the “wages, hours, and other conditions and practices” of its employees. 29 U.S.C.

§ 211(c). Regulations advanced pursuant to Section 11(c) of the FLSA require

2
  The employees who would be “over” $7.26 if the payroll records were interpreted
in the manner Plaintiff suggests are Desiree Melizia and Curtis Killinger, both of
whom continue to work for TES, Ltd. If these employees are called to testify at
trial, both will testify that they have not been underpaid for any overtime they
actually worked for TES, Ltd. See e.g. Curtis Killinger Statement, attached hereto
as Exhibit H.

                                        11
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 16 of 28



employers to keep, inter alia, payroll records of the following: 1) hours worked per

day; 2) total hours worked per week; 3) total daily or weekly straight-time

earnings; and 4) total premium pay for overtime hours. See 29 C.F.R. 516.5; 29

C.F.R. 516.2; see also Williams v. Tri–County Growers, Inc., 747 F.2d 121, 127

(3d Cir.1984).

      There is no per se liability that arises from an employer's failure to maintain

its section 11(c) payroll records, though the Supreme Court has stated that such a

failure necessitates applying a burden shifting analysis. Mt. Clemens, 328 U.S. 680

at 687, 66 S.Ct. 1187, 90 L.Ed. 1515. When an employer cannot come forward

with payroll records that are adequate to satisfy section 11(c), an employee

satisfies the burden of proof if he or she produces enough evidence to permit a

court to make a “fair and reasonable” inference that the employee performed work

for   which      he   or   she   received   improper   compensation. Id.; Tri–County

Growers, 747 F.2d at 128 (“The employee need only introduce enough evidence to

support a reasonable inference of hours worked.”).

      In the matter at hand, Defendants properly maintained the required payroll

records, by and through its third party payroll administrator, Keystone Payroll. To

date, Defendants have provided Plaintiff with more than one hundred and twenty

eight (128) weeks of handwritten timesheets, more than four thousand three

hundred (4,300) pages of payroll records, and have made records from additional

years available to Plaintiff, which records satisfy Defendants’ burden under 29

                                            12
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 17 of 28



U.S.C. § 211(c). Plaintiff refused Defendants offer to inspect these records during

the discovery period. The Keystone Payroll records provide a week-by-week break

down of each employee’s hourly pay rate, hours worked each week, tips, any

overtime paid for the week, and a total amount paid by Defendant TES, Ltd. to

each employee for each week. Payroll is called in to Keystone Payroll from

timesheets maintained at the establishment. By way of example, the time sheet

below covers the work week ending on August 4, 2012:




                                        13
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 18 of 28



See Payroll Timesheet For Week Ending August 4, 2012, a copy of which is

attached hereto as Exhibit E. The employee identified as “Dez” on this timesheet

is Desiree Malizia. By way of example, Ms. Malizia’s related records provided by

TES, Ltd. from Keystone Payroll establish that she worked and was paid for 9.25

hours of work:




See Keystone Payroll Check History Report, a copy of which is attached hereto as

Exhibit F.3 Even if Court holds that Defendants’ extensive payroll records are



3
  Due to the voluminous nature of the payroll records provided to Plaintiff in this
case and the confidential information that would have to be redacted from the
same, Defendant TES, Ltd. is attaching these documents as Exhibits E and F as

                                        14
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 19 of 28



inadequate to satisfy its section 11(c) obligation, which it should not, Defendants

are only required to maintain such records for a period of three years. As Plaintiff’s

Complaint was initially filed on January 19, 2017, any burden shifting to

Defendants should apply only to violations alleged to have occurred later than

January 14, 2014 – which period does not include any of the violations alleged in

the Back Wage Compliance Agreement Summary of Unpaid Wages. Accordingly,

with respect to all violations alleged in the BWCPA, and any other alleged

violation which occurred before January 14, 2014, the burden of production

remains on the plaintiff to present some evidence of a violation. Indeed, even if the

burden was shifted to the employer, which it should not be, Plaintiff must first

present evidence to permit a court to make a “fair and reasonable” inference that

the employee performed work for which he or she received improper

compensation. To date, Plaintiff has not presented any testimony, signed affidavits,

or even any specific allegations of underpayment during any specific work week

from any employee. There is no testimony or evidence from any current employee

or former employee claiming he or she was underpaid. Accordingly, since Plaintiff

cannot meet the threshold burden of producing evidence from an employee that

he/she actually worked overtime for which he/she was underpaid, Plaintiff’s




exemplars. In total, Defendant TES, Ltd. has provided Plaintiff with more than
four thousand five hundred (4500) pages of payroll records and timesheets for the
time period at issue and through the present.

                                         15
        Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 20 of 28



Motion should be dismissed and Defendants’ Motion for Summary Judgment on

this issue should be granted.

           E. Spoliation Sanctions Are Not Warranted Or Appropriate

        The FLSA only requires an employer to preserve for three (3) years records

of the “wages, hours, and other conditions and practices” of its employees. 29

U.S.C. § 211(c). The latest date for claims included in the BWCPA August 31,

2013. Accordingly, the mandatory three (3) year record keeping requirement had

already lapsed when Plaintiff first filed his Complaint [Doc. 1] on January 19,

2017.

        Plaintiff’s argument that Defendants knew, or should have known, that

litigation was pending or reasonably foreseeable lacks evidentiary support and

defies common sense. The terms of the BWCPA required payment to be made by

December 13, 2013, which payment was not made, and the Agreement was

repudiated by email on November 12, 2013. See Electronic Mail of Robert Englert,

Esq., dated November 12, 2013, attached hereto as Exhibit A. Following receipt of

that letter repudiating the BWCPA, and despite having direct knowledge that

Defendants were not going to comply with the invalid and unenforceable BWCPA,

Plaintiff waited more than three (3) years and two (2) months to actually file his

Complaint. Plaintiff cannot sit idle for more than three (3) years before filing suit

and then complain that records are no longer available – especially when

Defendants were not required to maintain those records. Additionally, Defendants

                                         16
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 21 of 28



have provided Plaintiff with more than one hundred and twenty eight (128) weeks

of handwritten timesheets, more than four thousand three hundred (4,300) pages of

payroll records, and have made records from additional years available to Plaintiff,

which records satisfy Defendants’ burden under 29 U.S.C. § 211(c). Plaintiff

refused Defendants offer to inspect these records during the discovery period.

Plaintiff cannot claim that records have been destroyed or do not exist simply

because it chose not to inspect them when invited to do so in accordance with the

applicable rules. See Letter of Andrew F. Parker, Esquire dated August 16, 2019, a

copy of which is attached as Exhibit G.

      Finally, concerning video recordings, the FLSA does not require video

evidence to be preserved for any time period. Beyond that, as of January 1, 2017,

when Plaintiff filed his Complaint, none of the then existing 4 video recordings

would have shown any activity related to any of the claims at issue in this case.

Requiring Defendants to maintain daily video recordings would impose an

unreasonable and undue burden and expense on them due to the time required to

save the recordings, as well as the cost to maintain an estimated one (1) terabyte of

data for every fourteen (14) days of video. Finally, any alleged failure of

Defendants to maintain video recordings for the incredibly broad time period



4
  The video recording system in use at the Valley Hotel establishment stores video
recordings on a rolling two-week basis, constantly overwriting the oldest
recording.

                                          17
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 22 of 28



requested by Plaintiff is not harmful to Plaintiff as none of the activity in those

videos are related in any way to the claims in this case.

          F. Defendant Did Not Commit Willful Violations

      In support of its argument that Defendants’ alleged violations were willful,

Plaintiff cites a number of non-controlling cases from other circuits, while ignoring

controlling cases that establish the alleged violations were not willful.

      Third Circuit cases have differed on whether willfulness is a question of law

or fact. Compare Stone v. Troy Construction, LLC, 935 F.3d 141 (3d Cir. 2019)

(willfulness is a question of fact), and Souryavong v. Lackawanna Cty., 872 F.3d

122, 126 (3d Cir. 2017) (willfulness is a question of fact, but may be a matter of

law if there is no legally sufficient evidentiary basis for a reasonable jury to find

for the non-moving party) with Pignataro v. Port Auth. of New York & New Jersey,

593 F.3d 265, 273 (3d Cir. 2010)(willfulness is a question of fact) and Martin v.

Selker Bros., Inc., 949 F.2d 1286, 1292 (3d Circ. 1991)(willfulness is a question of

law). “By moving for summary judgment on the issue of willfulness, the Secretary

is asserting that no reasonable jury could conclude that Defendants had not acted

willfully.” R. Alexander Acosta, Sec'y of Labor, United States Dep't of Labor, v.

Heart II Heart, LLC, 2:17-CV-1242, 2019 WL 5197329 (W.D. Pa. Oct. 15, 2019).

      The Supreme Court defines “willfulness” to include situations when the

employer, at the time of its FLSA violation, either “knew” its conduct was

prohibited by the FLSA or “showed reckless disregard for the matter.” McLaughlin

                                          18
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 23 of 28



v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988).

Acting only “unreasonably” is insufficient—some degree of actual awareness is

necessary. Id. at 135 n.13, 108 S.Ct. 1677.

      Here, Defendants have disputed that any violations occurred; that there was

any failure to maintain records; and that the BWCPA is invalid on multiple bases.

Throughout this litigation Defendants have repeatedly requested that if Plaintiff

was aware of any specific employee that claims he or she actually worked regular

or overtime hours for which he or she had not been paid, that such employee be

identified so that such claim(s) could be evaluated. No such employee was ever

identified before filing of Plaintiff’s Complaint, nor was any such employee or

alleged unpaid hours identified in Plaintiff’s Complaint. Indeed, to date, Plaintiff

has not provided any statements, affidavits, or testimony from any current

employee or former employee claiming that he/she was underpaid for time that

was actually worked.

      As there is no evidence to support Plaintiff’s claims that Defendants “knew”

or “showed reckless disregard” for alleged FLSA violations, it would be error for

this Court to grant summary judgment on the issue of willfulness. Under Acosta v.

Heart II Heart, such a ruling would require this Court to find that no reasonable

jury could find that Defendants had not acted willfully, which is not supported by

the evidence.



                                         19
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 24 of 28



         G. Defendants Are Not Liable for Liquidated Damages

      To establish good faith, the employer must prove “an honest intention to

ascertain and follow the dictates of the Act.” Marshall v. Brunner, 668 F.2d 748,

753 (3d Circ. 1982). Mr. Smith believed in good faith that TES Ltd.’s policy of

preparing a weekly work schedule, having employees complete a timesheet,

instructing employees that they were not to work more than forty (40) hours, and

maintain payroll records – through an independent third party – was in compliance

with the FLSA. That no employee of TES, Ltd. has ever complained to him that

they’ve been underpaid, only that they were overpaid, is further evidence that Mr.

Smith had no reason to believe he was not in compliance. See Plaintiff’s Exhibit B

[Doc. 54-4], Smith Dep. pp. 154-155. Mr. Smith was aware that he had “pay

minimum wage” and “keep track of your [TES, Ltd.’s] payroll records.” Id. at pp.

84-85. In his deposition, Mr. Smith went on to state:

             If you’re talking about timesheets, I did not never know
             you had to keep timesheets because I figured the hours
             are on the payroll and there’s their hours they worked.

Id.
      Accordingly, the record clearly establishes that Mr. Smith believed he was

acting in good faith to comply with the FLSA such that summary judgment on this

issue should be denied.




                                         20
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 25 of 28



         H. Defendants’ Conduct Does Not Warrant Injunctive Relief

      Plaintiff’s request for injunctive relief should be denied, both as being

unwarranted, and as the decision to issue injunctive relief is not one that can be

made on summary judgment. Each of the cases cited in Section H of Plaintiff’s

Brief [Doc. 57, p. 30] are opinions of a district or appeals court following a trial.

Whether injunctive relief is appropriate at all is a question that arises after a

finding of liability for an FLSA violation. Plaintiff seeks an injunction where

Defendants’ previous conduct and its current state of compliance are unknown to

this court, which are factors the Court considers in deciding whether to issue an

injunction. See Reich v. Petroleum Sales, 30 F.3d 654, 657 (6th Cir. 1994); Martin

v. Funtime, 963 F.2d 110, 114 (6th Cir. 1992).

      As stated throughout the instant brief, Plaintiff has not presented any

testimony, signed affidavits, or even any specific allegations of underpayment

during any specific work week from any employee. Even assuming arguendo that

this Court shifts the burden of proof to TES, Ltd. based on insufficient records,

which it should not do, Plaintiff must still offer some evidence to permit the court

to make at the very least, a “fair and reasonable” inference that the employee

performed work for which he or she received improper compensation, which it has

not, and cannot do. See Myers v. Copper Cellar Corp., 192 F.3d 546, 551 (6th Cir.

1999) (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-87 (1946),

superseded by statute on other grounds as stated in Carter v. Panama Canal Co.,

                                         21
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 26 of 28



463 F.2d 1289, 1293 (D.C. Cir. 1972)); Williams v. Tri–County Growers, Inc., 747

F.2d 121, 128 (3d Cir.1984). To the contrary, TES, Ltd. will present testimony

from at least Curtis Killinger, Erin Van Gorder and other employees currently

working at the Valley Hotel – whom Plaintiff has claimed were underpaid - that

they were paid the appropriate wages for the amount of time they actually worked.

IV.   CONCLUSION AND REQUEST FOR RELIEF

      For the reasons set forth more fully above, Defendants respectfully suggest

that Plaintiff’s Motion For Summary Judgment should be denied.

                                            Respectfully Submitted,

                                            RFE LAW FIRM, LLC


Date: 10.21.2019                     By: ________________________________
                                           ROBERT ENGLERT, ESQUIRE
                                           ANDREW F. PARKER, ESQUIRE
                                           Attorney I.D. Nos.: 203544/316382
                                           105 Rutgers Avenue #249
                                           Swarthmore, Pennsylvania 19081
                                           Phone: 888.973.3529
                                           Fax: 888.251.2657
                                           Attorneys for Defendants




                                       22
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 27 of 28



                        CERTIFICATE OF COMPLIANCE

      I, Andrew F. Parker, Esquire hereby certify pursuant to L.R. 7.8 for the

Middle District of Pennsylvania that Defendants’ Brief In Opposition To Motion

For Summary Judgment of Plaintiff, United States Department of Labor complies

with the word-count limit. Certification is reliant on the word count of a word-

processing system used to prepare the Brief. Defendants’ Motion to Dismiss

contains 4,786 words.



                                           RFE LAW FIRM, LLC

Date: 10.21.2019                    By: ________________________________
                                          ROBERT ENGLERT, ESQUIRE
                                          ANDREW F. PARKER, ESQUIRE
                                          Attorney I.D. Nos.: 203544/316382
                                          105 Rutgers Avenue #249
                                          Swarthmore, Pennsylvania 19081
                                          Phone: 888.973.3529
                                          Fax: 888.251.2657
                                          Attorneys for Defendants




                                      23
      Case 4:17-cv-00113-MWB Document 59 Filed 10/21/19 Page 28 of 28



                         CERTIFICATE OF SERVICE

      I, Andrew F. Parker, Esquire hereby certify that I caused a true and correct

copy of the foregoing Defendants’ Brief In Opposition To Motion For Summary

Judgment of Plaintiff, United States Department of Labor to be served upon the

following by electronic service, electronic mail, or as otherwise indicated below:

VIA ECF SERVICE
Ryan Kooi, Esquire
U.S. Department of Labor, Office of the Solicitor
The Curtis Center, STE 630E
170 S. Independence Mall W
Philadelphia, Pennsylvania 19106-9959
Attorney for Plaintiff

                                              RFE LAW FIRM, LLC

Date: 10.21.2019                       By: ________________________________
                                             ROBERT ENGLERT, ESQUIRE
                                             ANDREW F. PARKER, ESQUIRE
                                             Attorney I.D. Nos.: 203544/316382
                                             105 Rutgers Avenue #249
                                             Swarthmore, Pennsylvania 19081
                                             Phone: 888.973.3529
                                             Fax: 888.251.2657
                                             Attorneys for Defendants




                                         24
